DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 3/2/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021,5/6/2021,1/31/2022 was considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2014/0159071) 
With respect to claim 1, Choi et al ‘071 teach a light emitting diode (LED) device comprising: a mesa comprising semiconductor layers, the semiconductor layers including an N-type layer, an active layer, and a P-type layer”122b,124b,126b”, the mesa having a top surface and at least one side wall, the at least one side wall defining a trench have a bottom surface; a passivation layer “140B” on the at least one side wall and on the top surface of the mesa, the passivation layer comprising one or more a low-refractive index material “142”and distributed Bragg reflector (DBR)”144”; a p-type contact”54” on the top surface of the mesa; and an n-type contact “52”on the bottom surface of the trench as shown in fig.2.(see fig.3 and fig.4 and para, 0052, para 0054,0055)

With respect to claim 2, Choi et al teach the LED device, wherein the passivation layer “142” comprises a low-refractive index material (see par 0054)
With respect to claim 3, Choi et al inherently teach  the LED device, wherein the passivation layer has a thickness of at least 2 nm because claim is limited thickness at least 2 nm, which can be interpreted any thickness greater than 2 nm. 

With respect to claim 4, Choi et al teach the LED device, wherein the low-refractive index material has a refractive index in a range of from about 1 to about 2.2(para 0054)

With respect to claim 5, Choi et al teach the LED device, wherein the low-refractive index material comprises a material selected from the group consisting of silicon oxide (SiO.sub.2) (see par 0054
With respect to claim 6, Choi et al teach the LED device, wherein the passivation layer comprises a distributed Bragg reflector (DBR)””140B” See fig. .4 and para 0054, par 0055)
With respect to claim 7, Choi et al teach the LED device, wherein the distributed Bragg reflector (DBR) has a thickness of at least 0.2 microns. because claim is limited thickness at least 2 nm, which can be interpreted any thickness greater than 0.2 microns 


With respect to claim 10, Choi et al inherently teach the LED device, wherein the semiconductor layers are epitaxial semiconductor layers having a thickness at least 1 micron. (see fig 3, fig.4 and related description)
With respect to claim 11, Choi et al’071 teach method of manufacturing a light emitting diode (LED) device comprising: depositing a plurality of semiconductor layers including an N-type layer, an active layer, and a P-type layer “122b,124b,126b)on a substrate; etching a portion of the semiconductor layers to form at least one trench and at least one mesa defining a pixel”D1,D2,D3”, the at least one mesa comprising the semiconductor layers, a top surface and at least one side wall; depositing a passivation layer “140B on the at least one side wall and on the top surface of the at least one mesa, the passivation layer comprising one or more a low-refractive index material”142” and distributed Bragg reflector (DBR)”142”; forming a p-type contact”54” on the top surface of the at least one mesa; and forming an n-type contact “52”in the at least one trench as shown in fig.2(see fig.3 and fig.4, para 0052,  para 0054, para 0055).
With respect to claim 12, Choi et al teach the method, wherein the passivation layer comprises a low-refractive index material. (see para 0054, para 0055)
With respect to claim 13, Choi et al inherently teach the method, wherein the passivation layer has a thickness of at least 2 nm because claim is limited thickness at least 2 nm, which can be interpreted any thickness greater than 2 nm. 
With respect to claim 14, Choi et al teach the method, wherein the low-refractive index material has a refractive index in a range of from about 1 to about 2.2. (see para 0054, para 0055)

With respect to claim 15, Choi et al teach the method, wherein the low-refractive index material comprises one or more of silicon oxide (SiO.sub.2) (see para 0054, para 0055)
With respect to claim 16, Choi et al teach the method, wherein the passivation layer comprises a distributed Bragg reflector (DBR).(see para 0054, para 0055)
With respect to claim 19, Choi et al teach the light emitting diode (LED) device comprising: a mesa comprising semiconductor layers, the semiconductor layers including an N-type layer, an active layer, and a P-type layer, the mesa having a height less than or equal to its width, the mesa having a top surface and at least one side wall, the at least one side wall defining a trench have a bottom surface; a first passivation layer on the at least one side wall and on the top surface of the mesa, the first passivation layer comprising one of silicon dioxide (SiO.sub.2); a second passivation layer on the first passivation layer, the second passivation layer comprising one or more of a distributed Bragg reflector (DBR) and a low-refractive index material having a refractive index in a range of from about 1 to about 2.2; a p-type contact on the top surface of the mesa; and an n-type contact on the bottom surface of the trench. (para 0052, para 0054, para 0055, fig.2, fig.3, fig.4)
With respect to claim 20., Choi et al teach the LED device of claim 19, wherein the low-refractive index material comprising silicon oxide.(para 0054, para 0055)
Claims 8,9, 17,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teaches passivating the diode on sidewalls of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816